                Case 4:18-cv-05755-YGR Document 115 Filed 02/24/20 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
Date: February 24, 2020

JURY TRIAL MINUTES

Case No. 18-cv-5755-YGR

Case Name: Yolanda Banks-Reed v. Joseph Mateu III

Time: 8:00am-8:13am; 8:13am-8:15; 8:28am- 10:00am; 10:16am-12:19am; 12:31pm-1:00pm;

Deliberation on Phase 2 of Trial: 1:00pm-3:00pm; on the record at 3:10pm with Jury in courtroom.

The Honorable Yvonne Gonzalez Rogers

Clerk: Frances Stone                                Court Reporter: RAYNEE MERCADO

COUNSEL FOR PLTF

John Burris; Benjamin Nisenbaum, Lateef Gray and Alexandra Ramirez

COUNSEL FOR DEFT:

Dale Allen and Patrick Moriarty

Defendant: Joseph Mateu III

Voir Dire Began: 2/10/2020

 Trial Began: 2/11/2020              TRIAL ENDED: 2/24/2020.

JURY TRIAL PROCEEDINGS: PHASE 2:

 Case called. Discussion with counsel. Recess. Jury enters courtroom. Defendant Moriarty resumes direct of
witness Michael Cardoza. Plaintiff attorney Nisenbaum cross of witness Cardoza. Redirect. Re-cross.
Defendant attorney Moriarty calls witness Joseph Mateu III for Direct. Plaintiff attorney Nisenbaum Cross of
witness Mateu. Defense calls witness Demora Evans as witness through the reading of portions of the
deposition transcript of Evans. Testimony of Evans read. Plaintiff attorney Nisenbaum reads portions of Evans
deposition transcript . Defendant attorney Moriarty calls witness Helena Wong for Direct. RECESS.
Defendant Moriarty resumes direct of witness Wong. Plaintiff attorney Nisenbaum Cross of witness Wong.
Redirect. Recross. DEFENSE RESTS. PLAINTIFF RESTS (NO REBUTTAL CASE).

Court instructs the Jury re Phase 2. Plaintiff attorney Nisenbaum Closing statement. Defendant attorney
Moriarty Closing Statement. RECESS. Plaintiff attorney Burris Closing Rebuttal Statement. Court gives
Instructions to Jury re deliberation. Jury exits courtroom and begins deliberations at 12:59pm.Jury note 1:10pm
with deliberation schedule. Jury note at 3:00pm. 3:08pm Discussion with counsel.Jury enters courtroom re
note. Jury deadlocked on Phase 2 of Trial. COURT DECLARES A MISTRIAL AS TO PHASE 2 OF
TRIAL. Jury thanked and dismissed. Discussion with counsel. RECESS . Trial completed.

EXHIBITS ADMITTED: 101A- 101D
